Case 1:19-cv-00622-WCB Document 243 Filed 12/23/20 Page 1 of 1 PageID #: 16433



                                                                         Fish & Richardson P.C.
                                                                         222 Delaware Avenue
                                                                         17th Floor
                                                                         P.O. Box 1114
                                                                         Wilmington, DE 19899-1114
December 23, 2020                                                        302 652 5070 main
                                                                         302 652 0607 fax



VIA ECF                                                                  Kelly Allenspach Del Dotto
                                                                         Associate
                                                                         allenspach.del.dotto@fr.com
The Honorable William C. Bryson                                          302 778 8403 direct
United States Court of Appeals for the Federal Circuit
717 Madison Place, N.W.
Washington, DC 20439

Re:    Lipocine Inc. v. Clarus Therapeutics, Inc., C.A. No. 19-622 (WCB)

Dear Judge Bryson:

        We, Fish & Richardson, P.C., represent Plaintiff Lipocine Inc. (“Lipocine”) in the above-
referenced matter. We write on behalf of Lipocine respectfully requesting additional guidance
on the parties’ upcoming pretrial conference and trial scheduled for early 2021 in view of the
Court’s order dated November 11, 2020 (D.I. 213).

        The parties submitted their Proposed Joint Pretrial Order on December 18, 2020 (D.I.
236) and completed motion in limine briefing on December 22, 2020. The parties’ pretrial
conference is currently scheduled for January 8, 2021 and the jury trial is scheduled to begin on
February 8, 2021. (D.I. 124.) We understand from the Court’s prior order that it is likely that
both of these dates will be postponed in view of COVID-19 complexities. (D.I. 213, at 1.) Given
that the pretrial conference is less than three weeks away, immediately following the holiday
season, we seek additional guidance from the Court as to whether the current pretrial conference
and trial dates will hold or whether the parties should propose alternative dates in 2021.

        We are happy to provide further information at the Court’s request and are available for a
status teleconference to discuss this issue if that would be helpful to Your Honor.

Respectfully submitted,
/s/ Kelly A. Del Dotto
Kelly A. Del Dotto (#5969)

cc:    Counsel of Record – via ECF
